Moegast, J. A. D.
(dissenting). I find myself in disagreement with my colleagues because I am unable to discern a nexus between A. S., a 13-year-old girl, and her former foster parents resident in Little Egg Harbor sufficient to characterize that municipality as the infant’s domicile.
*8The undisputed, facts establish that A. S. was placed with foster parents in Little Egg Harbor with whom she resided from January 1970 through August 1970. During that relationship and while she was residing with her foster parents in Little Egg Harbor she attended the Southern Regional High School at Manahawkin, which serves the students of Little Egg Harbor, and that municipality bore the expense of her tuition in compliance with the requirements of N. J. S. A. 30 :4C-26 which, in pertinent part, provides:
Whenever the Bureau of Childrens Services shall place any child, as provided by this section, in any municipality and county of this State, the child shall be deemed a resident of such municipality and county for all purposes, and he shall be entitled to the use and benefit of all health, educational, recreational, vocational and other facilities of such municipality and county in the same manner and extent as any other child living in such municipality and county.
The foster parent-child relation ceased, however, at the end of August 1970 when A. S. ran away from her foster parents in Little Egg Harbor. She has never returned to them. Instead, she was placed for a few months stay at the Ocean County Children’s Shelter and the matter was referred to the Ocean County Juvenile and Domestic Relations Court, which conducted a hearing on October 7, 1970. On December 14, 1970 her classification as emotionally disturbed and socially maladjusted was approved on behalf of the Commissioner of Education, and on January 4, 1971 she was admitted to The Collier School, a residential school in the Township of Marlboro in the County of Monmouth, approved by the Bureau of Children’s Services and by the State Board of Education, where she was to receive special education within the meaning of N. J. S. A. Title 18A, Chapter 46. Hothing in the record suggests any continuing relationship of any kind between A. S. and her former foster parents or any intention on the part of the Bureau of Children’s Services, or indeed the child herself, to return to the care and custody of her former foster parents she had previously forsaken.
*9The statements contained in the majority opinion in footnote 2 are susceptible of being misread since it may be inferred therefrom that it was the school district embracing Little Egg Harbor which sought placement of A. S. as a handicapped child in the Collier School. Although Little Egg Harbor did complete a form entitled “Application for Placement by a Board of Education of a Handicapped Pupil in a Non-Public School in accordance with Chapter 46, Title 18A, New Jersey Statutes,”1 it did so only to implement the decision of the Bureau to place the child in the Collier School. The “application” was completed on December 14, 1970, months after the child had tied Little Egg Harbor, after the psychological evaluation from which the decision to make this placement was derived, and reflected, by use of the word “conditional,” that the Little Egg Harbor school district was protecting the imposition of the burden of tuition costs attendant to this placement. The brief of the Attorney General, who has possession of the entire confidential file of A. S. which has not been revealed to us, notes that during the first half-year at Collier “tuition expenses for A. S. were paid by Little Egg Harbor, although assumption of this cost was expressly undertaken to facilitate her placement, not as a concession of responsibility.” Within days after the entry of A. S. into the Collier School and within weeks after the application was completed Little Egg Harbor filed its petition seeking a declaration of its nonresponsi-bility for A. S.’s tuition at the Collier School.
Hence, the record is reasonably clear that it was the Bureau, not Little Egg Harbor, which placed A. S. in the Collier School. Moreover, the psychological evaluation of A. S. secured by Bureau of Children’s Services in August *101970 while A. S. was still resident in Little Egg Harbor, was made, according to the decision of the State Board of Education, “in order to determine whether the best future plan for this child would be either another foster home placement or a residential placement with long-range therapy.” Thus, even in August 1970 Bureau of Children’s Services had apparently reached the conclusion to terminate A. S.’s placement in Little Egg Harbor in favor of “another foster home placement” or a “residential school with long-range therapy.” Presumably, her adjustment to her former foster home was unsatisfactory since alternatives were then being sought, a conclusion confirmed by A. S.’s flight from.the home within days after this psychological evaluation was made. All of these circumstances compel me to conclude that her foster home placement in Little Egg Harbor had permanently terminated when she fled. Nothing in the record suggests the persistence of any relationship of any kind between A. S. and her former foster parents. The fact that she was never returned to them simply confirms this conclusion.
The parental ties, however, between A.S. and her natural father and mother remain intact. The agreement pursuant to which the parents relinquished custody to the Bureau of Children’s Services expressly noted that the parents were not surrendering their parental rights. In addition, the father executed an acknowledgment of responsibility for the support of his child on January 8, 1970 whereby he agreed to contribute financially to the care and maintenance of his child as long as she remained under the jurisdiction of the Bureau of Children’s Services. N. J. S. A. 30 :4C-29.1.
The decision of the Commissioner of Education, adopted by this court as its decision, concluded that the operative fact from which liability for A.S.’s tuition costs flowed was her domicile. N. J. S. A. 18A :46-14 was found by the Commissioner and the majority of this court to be controlling:
* * * Whenever any child shall be confined to a hospital, convalescent home or other institution in New Jersey or an adjoining or *11nearby State and is enrolled in an education program approved under this article, the board of education of the district in which the child is domiciled shall pay the tuition of said child in the special education program.
Chapter 46 of Title 18A, which makes provision for classes and facilities for “handicapped children”, a term defined to include any “emotionally disturbed” or “socially maladjusted child” (N. J. S. A. 18A :46-2), is clearly applicable to A.S. who was diagnosed as being emotionally disturbed and socially maladjusted. N. J. S. A. 18A :46-14 provides that tuition costs for a specially placed handicapped child shall be borne by the “board of education of the district in which the child is domiciled.” With this conclusion both the Commissioner and the majority of this court agree. So do I.
My disagreement with my colleagues is with respect to the location of A.S.’s domicile. The Commissioner and this court place A.S.’s domicile in the1 district in which her former foster parents reside, Little Egg Harbor, because she resided with them for over six months. This view is approved by the majority opinion as being “entirely reasonable.” The “reasonableness” of this conclusion should not, however, be the governing criterion as to the validity of the State Board of Education conclusion, but rather whether it complies with statutory and decisional requirements. No authority, beyond mere expedience (and about that more later), supported the Board’s conclusion, and the statutory references cited in the opinion of the majority are inapposite.
N. J. S. A. 30 :4C-26 does not apply to the present problem. First, A.S. was not in residence with her former foster parents in Little Egg Harbor during the period of time in which she was attending the Collier School; she resided at the school itself in another school district. Second, N. J. S. A. 30 :4.C-26 insures to foster children the same municipal services available to all other children in the same district; Collier School, however, is not a public, but a private facility, is not located in Little Egg Harbor and is not therefore available to other children residing in that municipality.
*12N. J. S. A. 18A :1-1 defines “residence” to mean domicile, “unless a temporary residence is indicated,” thus importing into the term “residence” the more traditional concepts of the term “domicile.” Chapter 46, which both the State Board of Education and the majority opinion find controlling, does not speak in terms of “residence,” the defined term, but of “domicile” as identifying the school district responsible for tuition costs. At any rate, A.S. was resident, while at the Collier School, in Marlboro Township, at least in the sense of her being present there, and N. J. S. A. 18A :1-1 therefore provides no support for placing tuition responsibility on a school district in which the child neither resides nor is domiciled.
N. J. S. A. 18A :38-1 and 2, also cited by the majority opinion, merely designates those persons entitled to a free public school education and includes therein those persons for whom the Bureau of Children’s Services acts as guardian. No one, not even Little Egg Harbor, disputes that A.S. is entitled to a free public education and that provision would certainly not be applicable. N. J. S. A. 18A :46-6 merely requires each board of education to identify and ascertain what handicapped children between the ages of 5 and 20 cannot be accommodated in the local facilities and clearly has no bearing on the problem here presented.
Ordinarily, the domicile of a child is that of the natural father. Mansfield Tp. Bd. of Ed. v. State Bd. of Ed., 101 N. J. L. 474 (Sup. Ct. 1925). Although domicile is a flexible concept adaptable to the requirements of a particular context, see, e. g., Worden v. Mercer Cty. Bd. of Elections, 61 N. J. 325, 344 (1972), and has occasionally been interpreted to mean “residence,” research has disclosed no cases, and the majority opinion cites none, in which the domicile of a child is held to be that of a former foster parent who neither supports the child, provides the child with a place to live, nor has any responsibility with respect to the child’s care, custody or control. In Interest of G.H., 218 N. W. 2d 441 (N. Dak. Sup. Ct. 1974), cited in the majority opin*13ion, is inapposite because decided in a totally different statutory context. The controlling statute in North Dakota “says nothing about residence. It tells only what is to be done if any school district ‘has’ such a handicapped child.” (At 447). Chapter 46 of Title 18A, on the other hand, expressly places the burden of tuition costs on the domicile of the child. Second, until the child, G.H., was placed in the residential school she had lived with her natural parents, not with one of two foster parents as in the present case. Third, although the decision and its statutory context are unclear, it appears that the school district in question “contracted” with the special school to provide G.H. with the educational facilities it could not provide. “A contract between a school district and the Crippled Children’s School does not change the residence of the child, which remains within the contracting district.” The school district embracing Little Egg Harbor did not, however, contract with the Collier School; placement in that school was made by the Bureau of Children’s Services.
The circumstances present in this case provide no reason, compelling or otherwise, to depart from the traditional rule identifying the domicile of the child with that of her father, Galloway Township, and that municipality is required by section 14 of Chapter 46 to bear the financial burden of A. S.’s special educational placement. Clearly, the nexus between the natural father and A.S., born of blood and continuing family ties together with economic support, is more compelling than the severed relationship between A.S. and her former foster parents who make no contribution, financial or otherwise, even by way of providing her with a place to live.
The rule announced by the Commissioner was apparently designed to serve the convenience of the Department of Education in identifying the district properly chargeable with tuition costs for a nonresident handicapped child receiving special educational services. Apart from its questionable legality for reasons already given, it will not even serve that *14limited justifying purpose. The adopted rule imposes tuition costs upon the district in which the child has at any time in the past resided with a foster parent for at least six months, as long as no subsequent placement in a foster home lasted that long. What district, however, pays such expenses when the foster child has not resided in any foster home for the required period of time? What district pays when and if such former foster parents move to another district or leave the State? What district pays if the former foster parents separate, as did A.S.’s natural parents, with both or one moving out of the district or out of the State? The opinion does not say. Nor is it apparent why the district in which the father, or even the mother, is domiciled should be relieved of the responsibility it would normally bear simply because another district, at some time, provides the residence for foster parents with which the child resided for more than six months. The decision below is legally indefensible in my view as well as being arbitrary, capricious and irrational.
I would reverse and remand with instructions to enter judgment requiring the Township of Galloway to pay A.S.’s tuition at the Collier School.

 The application had been approved by the “Regional Child Study Team.” At the bottom of the application is the notation that “All non-public school contracts are limited to the school year covered by approval and subject to continued legal residence of the parent or legal guardian.”